Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 12-18, 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “collect information provided by or about the user regarding travel habits of the user including how often the user travel” and “and the avatar displayed on the display warns the user of an impending destructive behavior in response to the collected information”.
Applicant’s specification page 30, lines 9-20 discloses the following.
In some embodiments, a mobile device such as a smart phone or tablet computer may collect fitness and exercise information about a person using one or more biometric sensors as previously described. In addition (or alternatively), the mobile device may collect other information about the person such as:
(1) travel habits such as where, when, how often, traveled etc., (e.g., via a GPS feature of the mobile device, tower triangulation, via Internet searches conducted on the mobile device, via interactions with travel websites on the mobile device, by providing surveys/questions on the mobile device, by collecting information from social networking cites using the mobile device, etc.).

Applicant’s specification page 33, line 28 to page 34, line 14 discloses the following.
In some embodiments, an avatar may take on personal preferences and habits, and assist in decisions or provide warnings. For example, a mobile application executing on a user's mobile device may track any of the above described information and based on a model of the user's behavior, predict that the user is about to engage in destructive behavior such as overeating, drinking, smoking, or the like (e.g., by recognizing one or more triggers for the destructive behavior). The user's avatar may provide a warning of such impending action and try to mitigate the triggers, contact family or support group members, etc. In some embodiments, a wrist band may include a stimulation device that may vibrate, shock or otherwise alert and/or obtain the attention of a person who wears the wrist band in response to a signal from the mobile device (e.g., sent wirelessly). User behavior, habits, etc., may be modeled on personal data and data collected by a smart phone or tablet computer to develop an “avatar conscience” that may be used to assist the user in making decisions.

As indicated above, Applicant’s specification discloses that the system can collect information regarding travel habits of the user including how often the user travels. Applicant’s specification also discloses that the system can predict that the user is about to engaging in destructive behavior and the avatar may be provide a warning of such impending action and try to mitigate the trigger of the destructive behavior. However, there is no description that the avatar displayed on the display warns the user of an impending destructive behavior in response to the collected information regarding travel habits of the user including how often the user travel.
Applicant’s specification discloses the system predicts that the user is about to engage in destructive behavior such as overeating, drinking, smoking by recognizing one or more triggers for the destructive behavior. However, the specification fails to teach that a destructive behavior is predicted in response to the information regarding how of the user travels. There is no description on recognizing one or more triggers from the user travel habits. There is no description on what is a good or destructive travel behavior. The listed behaviors such as overeating, drinking (alcohol) and smoking are known to be destructive behaviors. However, unlike the listed known destructive behaviors, how much a person travel is not known to be destructive. Traveling often (i.e. for vacation or exercising via walking, jogging, running, hiking, etc.) may be good and not destructive behavior. Traveling less often may also be good and not destructive behavior (i.e. saving time by not travelling to or for work). There is no description on the process or the steps used to predict a destructive behavior based on how often a user travels. There is no description that travel habits including how often a user travels is used to warn the user of an impending destructive behavior.
Claims 2-7, 12-18, 21 are rejected by dependency.
Claim 22-26 incorporate similar limitations and are rejected for the same reason as discussed above.
Claim 27 recites “collect information provided by or about the user regarding travel habits of the user including how often the user travels” and transmit the signal to the wrist band to warn the user of an impending destructive behavior in response to the collected information”. As indicated above, Applicant’s specification fails to teach that the system warns the user of an impending destructive behavior in response to the collected information, the collected information regarding travel habits of the user including how often the user travels.

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 12-18, 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rejections cited in the last office action have been withdrawn. New rejection under 35 USC 112 has been made to address the amended limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715